OK REHEARING.
White, J.
Two propositions of fact are clearly established: 1st. That previous to the election of the relator a bill had passed the General Assembly, abolishing thg office to which he was elected ; that the bill at the time of the election was awaiting executive action, and was inchoate, and that it became a law shortly after the election. 2d. That it was promulgated before the relator qualified. These facts, we think, are-decisive of the cause, and render it legally impossible that we should grant the relief prayed for. The fundamental difference between this case and those of Oollens (30 A. 861), of Moss (31 A. 142), and of Elmore • (Opinion Book No. p. ) is that here the claim is for the salary of an office of which the relator was never an incumbent, because of his-non-qualification, while in the cases cited the claimants had qualified, and were in possession and legal exercise of the judicial functions upon which their claims were based. Whether or not the fact, that the bill *444abolishing the office to which he was elected was depending for executive approval at the time of the election, would deprive the relator of his right to the emoluments of the office, had he qualified before the promulgation of the law by which the office was legally abolished, is a question upen which we need express no opinion, as we rest our decree solely on the ground that the absence of the commission and the want of qualification renders it impossible for us to hold that the relator was illegally •deprived of the functions of an office which he never held, of which he was never an incumbent. Por these reasons, pretermitting all examination of the other issues, we think our former conclusion in all respects ■correct.
It is therefore ordered that our former decree remain undisturbed.